EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The preliminary amendment of August 18, 2020 has been ENTERED.

The drawings of August 18, 2020 have been accepted as FORMAL.

Each of Prampolini (‘876) and Prampolini et al (‘749) is of general interest for showing a recoverable module with a propulsion system.

Salkeld (‘311) is of general interest for showing a launcher that can glide back for recovery.

Wainfan et al (‘859) is of general interest for showing a booster that can glide back to the launch site.

Smith (‘580) is of general interest for showing a booster with jet engines that can power a return flight to the launch site.

Dula (‘736) is of general interest for showing interconnected processors for stages.

Spencer et al (‘452) is of general interest for showing a booster engine system that can with jet engines that can power flight back to the launch site.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. (original) A missile comprising: an upper stage including a primary flight computer configured to control a flight of the upper stage along a missile flight path; and at least one lower stage mounted to the upper stage for initially propelling the upper stage along at least a portion of the missile flight path, wherein the at least one lower stage is configured to be jettisoned from the upper stage, the at least one lower stage further including a secondary flight computer configured to receive data from the primary flight computer prior to being jettisoned, and to control a flight of the at least one jettisoned lower stage along a jettisoned stage flight path of the at least one jettisoned lower stage.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 12 is as follows:
“12. (original) A method of operating a missile, the method comprising: launching the missile, the missile configured to fly along a missile flight path, the missile including an upper stage having a primary flight computer, and at least one 3lower stage having a secondary flight computer; said lower stage mounted to the upper stage or at least one lower stage; controlling, via the primary flight computer, a flight of the upper stage along the missile flight path; receiving, via the secondary flight computer, data from the primary flight computer; jettisoning the at least one lower stage from the upper stage; and controlling, via the secondary flight computer, a flight of the at least one jettisoned lower stage along a jettisoned stage flight path.”  (Bold added).
As for independent claim 12, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 13-20 depends ultimately from allowable, independent claim 12, each of dependent claims 13-20 is allowable for, at least, the reasons for which independent claim 12 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648